Citation Nr: 1146511	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for a degenerative joint disease of the left fifth finger (left little finger disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1980 to April 1980 and from April 1987 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2007 and May 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

  
FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's PTSD more closely causes moderate functional impairment.

2.  The evidence of record does not show that the Veteran's left little finger disability is manifested by ankylosis, amputation of any portion of the finger, or loss of use of the left hand.

3.  A September 2006 VA examination report documents X-ray evidence of degenerative arthritis of a single minor joint of the left little finger.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a compensable disability rating for a left little finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Diagnostic Codes 5003, 5125, 5156, 5227, 5230 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By a letter dated in September 2006, the Veteran was notified of the information and evidence necessary to substantiate her claims.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  VA satisfied the notice requirements under Dingess by the September 2006 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Moreover, as to the issue of a higher initial disability rating for the now service-connected PTSD disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  She was provided appropriate VA medical examinations.  In addition, the VA examinations 
are adequate for evaluation purposes because the examiners either reviewed the claims file or were otherwise 'informed of the relevant facts,' including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    
Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, with regards to the PTSD claim, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218, F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

PTSD

Here, the Veteran claims that her service-connected PTSD is more severe than what is reflected by the currently assigned 30 percent disability rating.  The Veteran's service-connected PTSD is currently rated pursuant to the criteria set forth in Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent disability rating is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).   

A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 

The Veteran's service treatment records have been associated with the claims file.  The Veteran was noted to have insomnia on a June 2006 report of medical examination.  She reported having frequent trouble sleeping on the associated June 2006 report of medical history.

In September 2006, the Veteran underwent a VA PTSD examination, at which time the claims file was reviewed.  She reported her symptoms as nightmares, hypervigilance, easy startle reflex, sleep impairments, and decreased concentration; she described her symptoms as moderate in nature.  The Veteran reported that she was married, had one daughter, and was raising her grandchildren.  However, the examiner noted that she had a limited social network, as she felt that she could only talk to a few friends or relatives.  The Veteran reported that she was generally able to work and that she had not missed any days from work.  On the mental status examination, the Veteran presented in casual dress.  She was cooperative, with a neutral mood and appropriate affect.  Her speech was normal and there was no evidence of perceptual problems.  Her thought process and content were normal and there were no reports of suicidal or homicidal ideations.  The Veteran's insight, judgment, and impulse control were fair.  The examiner determined that she was able to take care of her activities of daily living.  Following the examination, she was diagnosed with PTSD.  Her GAF score was recorded as 55 and the examiner determined that her symptoms were moderate in severity.  The examiner concluded that the Veteran's psychiatric symptoms did not prevent her from obtaining employment.    

The Veteran's VA treatment records document her reports of psychiatric symptomatology.  A January 2006 treatment record includes her report of having insomnia and thoughts of service; she was assessed with depression and anxiety.  Later that same month, the Veteran denied having any sleep problems with the use of sleep aides.  Also in January 2006, the Veteran reported feeling as if her heart was racing when she lay down; she was noted to have shortness of breath probably related to anxiety.  The Veteran underwent a neurology examination in February 2006, at which time she reported having impaired concentration; following a clinical examination, the examiner commented that the Veteran appeared to have a normal level of age-related forgetful, but that her memory impairment could be a component of her depression.  In December 2007, the Veteran reported that she was doing well with the use of her psychiatric medication and she declined any further mental health input.  A March 2008 treatment record documents her report of having nightmares of her military service intermittently; the clinical examination revealed that her depression was controlled and that she did not have any suicidal ideations.

The Veteran underwent a second VA PTSD examination in April 2007.  She reported having nightmares and that she only slept for four to five hours per night.  She was noted to have been happily married for thirty years and to have close relationships with her daughter, grandchildren, and parents.  The Veteran reported that she disliked opening up to others and that she was not close to anyone except her family.  She listed her leisure activities as spending time with her family, running, and church.  She denied a history of suicide attempts or violence.  The Veteran worked for the previous month and a half as a career counselor and reported that she was doing well.  However, she stated that she tried "to put on a happy face" at work.  She reported having missed only a minimal amount of time from work solely due to medical appointments.  She was noted to use prescription medication for her sleep impairments and expressed her feelings that she did not need mental health treatment at that time.  

The clinical examination revealed that the Veteran was neatly groomed and appropriately dressed.  The examination of her psychomotor functioning and speech was unremarkable.  The Veteran was cooperative with an appropriate affect, although she was tearful at times.  She was noted to have an anxious and depressed mood and to be easily distracted.  There were no impairments noted in orientation, thought process, or thought content.  The examination was negative for evidence of delusions or hallucinations.  The Veteran's judgment and insight were intact.  The Veteran's remote and immediate memory were both normal and her recent memory was mildly impaired.  There was no evidence of inappropriate, obsessive, or ritualistic behaviors.  The Veteran was noted to have panic attacks occurring approximately three times per month.  The examination was negative for evidence of homicidal or suicidal thoughts.  The examiner concluded that the Veteran was able to maintain minimum personal hygiene and that she did not have problems with activities of daily living.  The Veteran's PTSD symptoms were essentially noted to include the following:  recurrent and intrusive thoughts at least twice per week; avoidance/numbing  behaviors; feelings of detachment or estrangement from others; difficulty falling or staying asleep; difficulty concentrating; nightmares every night; hypervigilance; and withdrawal.  

Following the examination, the diagnosis of PTSD was continued.  The Veteran's GAF score was 70.  The examiner opined that there was not a total occupational and social impairment due to the Veteran's PTSD.  However, her PTSD resulted in deficiencies in her thinking, as evidenced by her problems with concentration and intrusive memories, and her mood, as she at times felt anxious and depressed.  Her psychiatric symptomatology did not result in deficiencies in the areas of judgment, family relations, work, or school.

Based on review of the foregoing, the Board finds that the evidence of record is probative of a PTSD disability picture that more nearly approximates the criteria for a 50 percent disability rating.  Overall, the evidence dated throughout the pendency of the appeal shows that the Veteran's psychiatric disability has primarily been manifested by evidence of occupational and social impairments with reduced reliability and productivity due to such symptoms as:  depression; anxiety; intermittent labiality; sleep impairments; nightmares; intrusive thoughts; some social withdrawal; avoidance behaviors; poor concentration and attention; short-term memory impairments; and difficulty establishing and maintaining effective social relationships.  Her GAF score throughout the appeal has ranged from 55 to 70, which is overall indicative of moderate to mild impairments in social and occupational functioning.  While the April 2007 VA examiner determined that the Veteran's symptomatology did not result in deficiencies at work, the Board highlights her reports of having to "put on a happy face" to function in her work environment.  Additionally, both the September 2006 and April 2007 VA examinations revealed that the Veteran had difficulty establishing and maintaining effective social relationships but she nevertheless retained some ability to do so as evidenced by her report that she could talk to a few friends and she attended church, and she had relationships with her family members.  The Veteran's symptoms overall are significant enough to affect her daily activities to such an extent that she generally meets the diagnostic criteria for a 50 percent disability rating under 4.130, Diagnostic Code 9411. Therefore, resolving all reasonable doubt in the Veteran's favor, the Veteran's social impairments more closely approximate the criteria for a 50 percent evaluation.

In this regard, the Board also finds probative the September 2006 examiner's opinion that the Veteran's psychiatric symptomatology was moderate in severity.  The examiner's opinion is considered probative as it is definitive and based on a clinical evaluation of the Veteran.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000). 

However, the Board finds that the preponderance of the evidence does not show that the Veteran's PTSD more closely approximates the criteria for the next-higher 70 percent disability rating during this time period.  In this regard, the evidence is entirely negative for reports of suicidal or homicidal ideations, participation in obsessional rituals that interfere with the Veteran's routine activities, or evidence of spatial disorientation.  While the Veteran's disorder is manifested by depression and anxiety, there is no evidence that indicates she has near-continuous panic or depression affecting her ability to function independently, appropriately, and effectively.  Indeed, the Veteran is independent with activities of daily living and has maintained employment during the period on appeal.  Moreover, there is no evidence that the Veteran has neglected her personal appearance and hygiene, as all of the medical evidence illustrates that she was adequate in her appearance and dress.  Rather, the Veteran's complaints, including memory deficits and problems concentrating, and the extent to which such symptoms impair her functioning are fully contemplated by a 50 percent evaluation.  Essentially, the evidence of record does not support a finding that the Veteran's PTSD more closely approximates occupational and social impairments with deficiencies in most areas to warrant the next-higher 70 percent rating.

Left Finger Disability

The Veteran claims that a compensable rating is warranted for her service-connected left little finger disability.  Historically, the Veteran was granted service connection for her left little finger disability in a December 1981 rating decision and awarded a noncompensable (0 percent) disability rating.  In March 2006, the Veteran filed her claim for an increased rating for her left finger disability.  

The Veteran's service-connected left little finger disability is currently rated under Diagnostic Code 5227, which pertains to metacarpal disabilities.  Specifically, Diagnostic 5227 provides the rating criteria for unfavorable or favorable ankylosis of the ring or little finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.

Favorable or unfavorable ankylosis of the finger or any limitation of motion of the finger is to be rated noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.  A compensable rating for a little finger disability requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand.  See Note following Diagnostic Code 5227.

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints with either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the little finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.

Turning to the merits of the claim, the Veteran underwent a VA joints examination in September 2006, at which time the claims file was reviewed.  She reported suffering a fracture of her left little finger during her military service, for which she underwent surgery on two occasions.  She reported having pain with wet and cold weather.  The Veteran reportedly had limited use of her finger and a minimal active range of motion.  She did not describe any specific restrictions, but stated that she was unable to type without taping her little finger to the fourth finger to prevent the finger from getting in the way.  The Veteran stated that her finger was tender to palpation and denied any flare ups of her symptomatology.  She did not use any assistive devices or medication to treat her disability.

The physical examination of the left hand revealed a 5 cm, well-healed, very fine surgical scar on the medial aspect of the hand crossing the MCP joint.  The finger itself had virtually no active range of motion.  The Veteran had passive flexion of the MCP from 0 to 100 degrees, of the PIP joint from 30 to 50 degrees, and of the distal interphalangeal (DIP) joint from 30 to 50 degrees.  She was able to oppose her little finger to her thumb with 4/5 motor strength.  The Veteran also was able to actively bring her little finger to less than 5 cm from the transverse crease. Sensation of the hand and finger was normal.  The examiner noted that there were no De Luca criteria.  The impression was status post left fifth phalanx with deformity and degenerative joint disease of the PIP joint.  The examiner indicated the Veteran had a normal examination.   

The Veteran's VA medical records show limited treatment for her left finger symptomatology.  A January 2006 treatment record documents her report that her left fifth finger was stuck in flexion, which interfered with her ability to type and to hold objects.  The physical examination revealed flexion contracture of the fifth digit of the left hand, with PIP range of motion from 20 to 45 degrees.  Range of motion at the fifth MCP joint was from 0 to 90 degrees, with locking/snapping on extension.  The Veteran demonstrated flexion at the DIP joint from 0 to 30 degrees, but had no active extension.  Her grip strength was reported as 5/5, and her sensation was intact.  The examination was positive for scissoring of the fifth digit under the fourth digit.  

The Veteran's left fifth finger was further assessed during a May 2006 VA orthopedic consultation.  She reported that her left fifth finger limited her activities, as it got "in the way."  On the physical examination, it was described that the Veteran was unable to actively or passively flex or extend her left fifth finger but it was also noted that she demonstrated full range of motion at the MCP and DIP joints.  Her sensation was intact.  The area was well perfused.  There was no scissoring of the finger.  An associated X-ray examination revealed joint space narrowing of the left PIP joint.  The Veteran was assessed with stiff PIP of the left fifth finger and was recommended for occupational therapy.

In a January 2008 statement, the Veteran further described her left finger symptomatology.  She essentially reported having difficulty typing and with washing her face.  She also reported having pain in her left finger with weight bearing and palpation.  

Based on the evidence of record, the Board finds that an initial compensable rating for left little finger disability is not warranted.  As outlined above, the governing criteria provide for a compensable rating for little finger disability only where there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis as in the note cited above).  In this case, the little finger is intact, and there is no indication that both the metacarpophalangeal and proximal interphalangeal joints were ankylosed.  While the Veteran experiences a limitation of her left finger range of motion, there is no indication there is ankylosis of the metacarpophalangeal and proximal interphalangeal joints.  Significantly, the Veteran has never been noted to have ankylosis and has not alleged that there is ankylosis.  Rather, her reported symptoms include a lost of movement, and pain with weight bearing and palpation.  As extremely unfavorable ankylosis is not shown, a compensable rating is not warranted.

The Board has considered whether an increased disability rating is warranted for the Veteran's left little finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995). See also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable rating for her little finger disability under Diagnostic Code 5227.  This is the maximum rating allowable.  In addition, any limitation of motion of the ring and little finger under Diagnostic Code 5230 is rated as noncompensable.  This is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for application.

The Board has also considered whether a compensable rating is warranted under any other relevant diagnostic code.  Specifically, Diagnostic Code 5125 provides for a 60 percent rating for loss of use of the hand (amputation).  However, neither the Veteran's complaints nor the clinical evidence demonstrates or approximates loss of use of the left hand.  In other words, there is no suggestion that no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic device.  38 C.F.R. § 4.71a, Diagnostic Code 5125.  Essentially, while the Veteran described some limited use of the left little finger and left hand, she does not contend, nor does the medical evidence show that she has lost the use of the entire left hand or lost all effective functioning of the hand. For instance, the January 2006 VA treatment record revealed a left hand grip strength of 5/5.  Thus, the condition does not warrant a compensable evaluation based on amputation of the left hand, or loss of use of that hand.  See, e.g., 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Code 5125.

Given that the medical evidence shows that the Veteran has degenerative joint disease of the left finger PIP joint, the Board has also considered whether a compensable rating is warranted based on degenerative arthritis.   Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A 10 percent rating is warranted when limitation of motion under the appropriate diagnostic code in non-compensable or when there is x-ray involvement of 2 of more major joints or 2 or more minor joint groups.  A 20 percent rating is permitted when there is X-ray evidence of degenerative arthritis involving 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case a compensable rating is not warranted under Diagnostic Codes 5003 as the Veteran's disability involves only one minor joint (the PIP joint of the left little finger).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 10 percent rating is warranted under Diagnostic Code 5003 only where there is involvement of a major joint or a group of minor joints.  The Board acknowledges the Veteran's credible assertions but application of the rating criteria indicates that a higher rating is not warranted. 


Conclusion

Based upon the guidance of the Court in Fenderson and Hart, the Board has considered whether a staged rating is appropriate for any of these claims.  However, in the present case, the Veteran's symptoms related to her PTSD and left finger remained nearly constant throughout the period on appeal.  As such, staged higher ratings for each of these claims on appeal are not warranted.

Finally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings assigned and upheld herein for the Veteran's PTSD and left finger disabilities contemplate the level of impairment reported by the Veteran, and there is no aspect of her disabilities that are not contemplated by the schedular criteria.  The Veteran has not described any exceptional or unusual features or symptoms of the disabilities.  Indeed, while higher ratings are available for the Veteran's disabilities, her symptomatology simply does not meet the criteria for higher ratings during the period currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).





ORDER

A 50 percent disability rating for PTSD is granted, subject to the laws and regulations governing monetary awards.

A compensable rating for a left little finger disability is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


